Citation Nr: 1015360	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of 
resection of the 9th and 10th ribs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1952 to 
February 1956, and from January 1968 to August 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
August 2008.  Additionally, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's 52-centimeter long scar extending from the 
left side of the lower chest to the left upper back at the 
base of the neck is superficial and slightly tender to deep 
palpation; it does not cause limitation of function.

2.  The Veteran's 9th and 10th ribs have not regenerated after 
a resection procedure in 1980; no ribs have been removed.

3.  Any damage to Muscle Group II does not cause the Veteran 
to experience a lower threshold of fatigue, loss of power, or 
limitation of motion for respiration secondary to a 
musculoskeletal disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable (10 percent) evaluation 
for a scar on the left side of the lower chest extending up 
to the left upper back have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.20, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007). 

2.  The criteria for a compensable (10 percent) evaluation 
for resection of the 9th and 10th ribs without regeneration 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, September 2006, and January 2009.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that VA examinations with respect to the 
issue on appeal were obtained in April 2004 and July 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they were predicated on consideration of all of the 
pertinent evidence of record, and provided information 
necessary to apply the relevant rating criteria pertaining to 
the Veteran's residuals of resection of the 9th and 10th ribs.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  No 
duty to notify or assist was unmet.

II. Law and Analysis

In this case, the record indicates that in October 1980, two 
of the Veteran's ribs were "removed" for grafting, to be 
used to alleviate his severe mandibular atrophy that 
prevented the Veteran from wearing dentures.  (See August 
1980 consult).  A June 1994 VA examination, noted that the 
Veteran was status post rib removal.

At his April 2004 VA examination, the Veteran noted that he 
had experienced problems with pain in the upper left flank 
region, and even occasionally in the lower right flank region 
ever since his initial surgery involving a resection of the 
left 9th and 10th rib as a result of the need for mandibular 
bone graft.  However, he stated that for the most part, the 
pain he experienced was in the left flank, just beneath the 
site of where his scar lies.  The Veteran noted that this had 
been an ongoing problem for him, and stated that the pain he 
felt in his left flank was like the pain he felt in his back.  
He described a throbbing pain that he rated as an 8 on a 
scale of 1-10.  He reported that the pain was not 
significantly alleviated with the large amount of Motrin he 
took, although it did make the pain more tolerable.  
Regarding scarring on his left flank, the examiner noted a 
scar that measured about 52 centimeters from the left 
axillary region along the 9th and 10th rib area into or near 
the cervical spine, less about 1 centimeter, noting that that 
particular scar was not disfiguring, although it was slightly 
hypopigmented.  The examiner noted no tenderness over the 
scar itself, although there was tenderness under the tissue 
and/or muscle beneath the scar.  The examiner stated that the 
scar did not appear to adhere to the underlying tissue.

An x-ray of the ribs at the time of the April 2004 
examination noted an absence of the dorsal portions of the 
left 9th and 10th ribs; and a March 2002 x-ray demonstrated 
evidence of a resection of the left ninth and tenth ribs, 
noting that an approximately 3.5-cm long segment of the 
posterior part of the left ninth rib was seen, and then an 
almost 8-centimeter long anterior part was seen.  The x-ray 
revealed that the 10th rib was resected completely from the 
posterior part, and only an 8-centimeter segment of the 
anterior part was noted.  The impression was evidence of a 
re-demonstration of resection of parts of the left ninth and 
tenth ribs.

The Veteran was afforded a VA examination in July 2009.  At 
this examination, the Veteran noted that in 1980 he had a 
left-sided 9th and 10th rib resection for mandibular 
reconstruction and that since then he had experienced 
occasional shortness of breath on walking more than 1000 
yards or climbing stairs, but noted that between the episodes 
of shortness of breath, he had no symptoms.  The Veteran also 
stated that he occasionally gets sharp shooting pain right 
under the scar, which lasted for a second or two, and then 
resolved on its own.  The examiner noted that the 9th and 10th 
ribs have not regenerated status post resection as evident on 
the chest x-ray.  A pulmonary function test was conducted at 
the time of the 2009 VA examination and found to be within 
normal limits.  The pulmonologist, D.A., M.D. stated that the 
study did not show significant obstructive or restrictive 
disease or any other effects from the history of rib 
resection.  

Regarding scarring, A.C., M.D. noted that the Veteran had not 
experienced any problems with his scar, and had experienced 
no pain at the scar.  Dr. C. noted that there was no skin 
breakdown or other related issues, no limitation of daily 
activity or employment due to the scar or other disfigurement 
caused by the scar.  Dr. C. noted that the Veteran had a 52-
centimeter long scar extending all the way from the left side 
of the lower chest up to the left upper back to the base of 
the neck.  Dr. C. found slight tenderness to deep palpation, 
but noted that the scar blended in with the surrounding skin.  
The examiner also found no evidence of keloid, edema, or 
hypertrophy noted at the scar, and found no discharge.  Dr. 
C. noted that the scar was superficial, stable and well 
healed.  

In terms of any evidence of a muscular disability arising 
from the resection of the 9th and 10th ribs, the July 2009 
examiner stated that the muscle group involved included the 
intercostal between 9th and 10th ribs associated with the 
resection and the left latissimus dorsi.  The examiner stated 
that the Veteran had no symptoms of activity limited by 
fatigue or inability to breathe or move his diaphragm, and 
noted that no limitation of motion involving these muscle 
groups was found, specifically stating that no limitation of 
motion for respiration was noted secondary to musculoskeletal 
disability.  The examiner opined that the current degree of 
disability appeared to be mild, noting that this assessment 
of a mild disability took into account the occasional sharp 
shooting pain with spontaneous resolution at the scar site.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.

The Veteran's service-connected residuals of resection of the 
9th and 10th ribs for mandibular bone graft, have been 
evaluated by analogy to the removal of ribs under Diagnostic 
Codes 5299-5297.  Under this Diagnostic Code, a 10 percent 
disability rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration.  A 20 
percent disability rating requires the removal of two ribs.  
38 C.F.R. § 4.71a, Diagnostic Code 5297 (2009).

In this case, the Board finds that a 10 percent rating is 
warranted for resection of two ribs without regeneration, as 
the July 2009 VA examiner specifically stated that the 9th 
and 10th ribs have not regenerated status post resection as 
shown on the chest x-ray.  See July 2009 VA examination.  The 
Veteran is not entitled to a higher, 20 percent rating, 
because although there was initially some confusion as to 
whether his ribs had been removed or resected, the most 
recent VA examination dated in July 2009 contains a chest x-
ray showing that his ribs were resected, not removed.  X-rays 
dated in March 2002 and April 2004 also show evidence of a 
rib resection as opposed to rib removal.  As such, the 
Veteran is not entitled to a 20 percent evaluation because a 
20 percent rating requires the removal of two ribs, and the 
Veteran's procedure involved a resection of two ribs, not a 
removal.

As for the scar, the Board notes that the criteria for rating 
disabilities under Diagnostic Codes 7800, 7801, 7802, 7804, 
and 7805 were changed, effective October 23, 2008.  73 Fed. 
Reg. 54708 (Sept. 23, 2008).  The amendment applies to all 
applications for benefits received by VA on or after October 
23, 2008, and in instances where an application was filed 
earlier, but only if the claimant requests review under the 
changes.  Id.  Here, the Veteran's application was filed 
before October 23, 2008, and there has been no request for 
review under the amended criteria.  

The Veteran's disability has been evaluated under 38 C.F.R. 
§ 4.118, schedule of rating for the skin.  Under these rating 
criteria, diagnostic code 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion, warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  Under diagnostic code 7802, 
scars, other than of the head, face or neck, that are 
superficial and that do not cause limited motion, warrant a 
10 percent rating when the scars cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar; and defines a 
superficial  scar as one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804 provides that a 10 
percent disability rating is warranted for a painful 
superficial scar; and diagnostic code 7805 provides that a 
scar is to be evaluated based upon limitation of function of 
the affected part.

Here, the Board finds that the Veteran is entitled to a 
compensable, 10 percent rating under diagnostic code 7804, 
pertaining to a superficial scar, which is painful on 
examination.  Although during the July 2009 VA examination, 
the Veteran noted that he did not experience pain at the 
sight of the scar, on examination, Dr. C. found a slight 
tenderness to deep palpation, and the April 2004 VA examiner 
also noted that although there was no tenderness over the 
scar itself, there was tenderness of the tissue/muscle 
beneath the scar.  This pain or tenderness may be rated as 
analogous to a superficial, painful scar under Diagnostic 
Code 7804.  

However, the Board finds that a higher, 20 percent evaluation 
is not warranted under any other diagnostic code used for 
evaluation of the skin.  The Veteran's scar from his 9th and 
10th ribs resection, which extends from the left side of the 
lower chest all the way up to the left upper back to the base 
of the neck, was not found to be deep or to cause limitation 
of motion; therefore, diagnostic code 7801 is not for 
application.  See April 2004 examination noting that the scar 
did not adhere to the underlying tissue, and July 2009 
examination reflecting a superficial scar that did not cause 
the Veteran any problems or limit his daily activities.  
Diagnostic Code 7805 calls for rating the scar based on 
limitation of function of the affected part.  Here, the July 
2009 VA examiner specifically stated that the Veteran's scar 
had not caused any problems, noting that it did not cause 
limitation of daily activity or employment.  The examination 
does not reflect that the scar which extends from the left 
side of the lower chest up to the left upper back at the base 
of the neck caused limitation of function.  Therefore, 
diagnostic code 7805 is also not for application in this 
case.

As for possible muscle damage as a result of the resection of 
ribs, the July 2009 examiner stated that the muscle group 
involved was the intercostal between the 9th and 10th ribs and 
the left latissimus dorsi where the scar is placed on the 
left upper back.  

The Veteran's muscle injury has been found to involve Muscle 
Group II, which correlates to Diagnostic Code 5302.  This 
diagnostic code encompasses extrinsic muscles of the shoulder 
girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi; (3) pectoralis minor; (4) rhomboid.  Their 
functions include depression of the arm from vertical 
overhead to hanging at side; downward rotation of scapula; 
and forward and backward swinging of the arm with Group III 
muscles-intrinsic muscles of the shoulder girdle.  Under 
diagnostic code 5302, a zero percent rating is for 
application for a slight muscle disability of either the 
dominant or non-dominant arm.  In order to obtain a 
compensable rating, the Veteran's muscle disability would 
have to be found to be "moderate", under either the 
dominant or nondominant side.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2009).

Under the schedule for rating muscle disabilities, objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  See 38 C.F.R. § 4.56 
(2009).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2009).

Here, the Board finds that the medical evidence does not show 
that the Veteran is entitled to a compensable evaluation for 
a muscle injury involving the intercostal muscles between the 
9th and 10th ribs, and the left latissimus dorsi-Muscle Group 
II, under diagnostic code 5302.  The 2009 examiner described 
the degree of disability as "mild", explaining that his 
assessment of a mild disability took into consideration the 
occasional sharp shooting pain with spontaneous resolution at 
the scar site.  Dr. C. also found that there was no 
limitation of motion involving Muscle Group II, noting that 
the Veteran had no symptoms of activity limited by fatigue or 
inability to breathe or move his diaphragm.  Specifically, 
Dr. C. stated that no limitation of motion for respiration 
was found secondary to musculoskeletal disability.  
Therefore, as there is no evidence of the cardinal symptoms 
of a muscle disability-loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, or problems with 
coordination or movement (the examiner found no limitation of 
motion involving the muscle group); in addition to the fact 
that Dr. C. described the Veteran's muscle disability as 
"mild" even after taking into account the Veteran's 
complaints of sharp shooting pain at the scar site, the Board 
finds that a compensable rating for a muscle disability is 
not warranted.  In summary, even if the Veteran's residuals 
of a resection of the 9th and 10th ribs did cause some type of 
muscle disability, the only symptom noted on examination was 
an occasional sharp shooting pain with spontaneous resolution 
at the scar site.  This symptom, coupled with the 2009 
examiner's characterization of the muscle disability as 
"mild", is not sufficient to warrant a compensable 
evaluation, especially given that no functional problem with 
respiration or other muscle function has been found.

In summary, the Board finds that the Veteran is entitled to a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5297, for resection of two ribs without regeneration.  A 
separate 10 percent evaluation for the surgical scar as 
analogous to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
superficial painful scar, is also warranted.


ORDER

Entitlement to a 10 percent rating for resection of the ninth 
and tenth ribs is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent rating for a surgical 
scar due to resection of the ninth and tenth ribs is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


